DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (WO 2013/063802) in view of Bae et al. (US 2020/0146032) and Li et al. (US 2019/0320475), newly recited reference.
Regarding claim 1, Zeng et al.  discloses a method for wireless communications at a user equipment (UE) (P:0007, fig. 6, P:0060 and P:0063-P:0064), comprising: receiving, from a base station (P:0053-P:0054,P:0057 and P:0060), a configured grant (downlink grant) for transmission of a message (Channel state information or CSI)  by the UE (P:0053-P:0054,P:0057 and P:0060) , the configured grant comprising an initial power configuration (TPC states #0,#1,#2,#3) for the configured grant (downlink grant) (fig. 4 and P:0052);  receiving, from the base station, an indication that the power control parameter (fig. 4 number 5, new definition [dB]) is associated with the configured grant (P:0052-
 
Regarding claim 19, Zeng et al.  discloses a user equipment (UE) (fig. 3 number 30 and (P:0045-P:0046), comprising : a processor (fig. 3 number 34), memory (fig. 3 number 36) coupled with the processor (FIG. 3);  and instructions stored in the memory and executable by the processor to: receive, from a base station (P:0053-P:0054,P:0057 and P:0060), a configured grant (downlink grant) for transmission of a message (Channel state information or CSI)  by the UE (P:0053-P:0054,P:0057 and P:0060) , the configured grant comprising an initial power configuration (TPC states #0,#1,#2,#3) for the configured grant (downlink grant) (fig. 4 and P:0052);  receiving, from the base station, an indication that the power control parameter (fig. 4 number 5, new definition [dB]) is associated with the configured grant (P:0052-P:0054);  determining a transmit power for transmitting the message associated with the configured grant based at least in part on the initial power configuration  (fig. 4 number 5, state 0=-1dB, state 2=1dB, etc) , the power control parameter (fig. 4 number 5, new definition [dB]), and the indication that the power control parameter is associated with the configured grant (P:0052-P:0054);  and transmitting the message according to the determined transmit power(P:0052-P:0054).  Zeng et al.  differs from claim 19 of the present invention in that it does not explicit disclose receiving, from the base station, a group-common downlink control information message, the group-common downlink control information message comprising a power control parameter and transmitting the message to another UE in a sidelink communication according to the determined transmit power .  Bae et al. teaches a user equipment (fig. 7 number 720  and P:0252-P:0253), receiving, from the base station, a group-common downlink control information message (TPC message)(P:0253), the group-common downlink control information message comprising a power control parameter (value)(P:0253).  Li et al.  teaches a method for sidelink transmission (title, abstract), a ..

4.	Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (WO 2013/063802) in view of Bae et al. (US 2020/0146032) and Li et al. (US 2019/0320475), newly recited reference as applied to claim 1 above and in further view of Jeon et al. (US 2018/0368157).
	Regarding claim 10, the combination of Zeng et al., Bae et al. and Li et al. differs from claim 10 of the present invention in that they do not explicit disclose the indication that the power control parameter is associated with the configured grant is received via radio resource control signaling.  Jeon et al. teaches a power control parameter is associated with the configured grant is received via radio resource control signaling (P:0213).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Zeng et al., Bae et al. and Li et al. with the indication that the power control parameter is associated with the .. 

Allowable Subject Matter
5.	Claims 2-9 and 20-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 2, the prior art of record fails to teach or suggest alone, or in combination determining a baseline transmit power based at least in part on the initial power configuration for the configured grant;  determining a power adjustment value based at least in part on the power control parameter received in the group-common downlink control information message;  and applying the power adjustment value to the baseline transmit power to obtain the transmit power for transmitting the message. 
 
Regarding claim 6, the prior art of record fails to teach or suggest alone, or in combination the power control parameter and receiving the indication that the power control parameter is associated with the configured grant comprises: receiving multiple group-common downlink control information messages comprising different power control parameters; determining multiple radio network temporary identifiers corresponding to the multiple group-common downlink control information messages; and determining the power control parameter is associated with the configured grant based at least in part on a group-common radio network temporary identifier corresponding to the group-common downlink control information message comprising the power control parameter associated 
 
Regarding claim 8, the prior art of record fails to teach or suggest alone, or in combination the group-common downlink control information message comprises a second power control parameter, and further comprising: receiving, from the base station, a second configured grant for transmission of a second message by the UE;  receiving, from the base station, a second indication that the second power control parameter is associated with the second configured grant;  and determining a second transmit power for transmitting the second message associated with the second configured grant 
based at least in part on the second power control parameter. 
 
Regarding claim 9, the prior art of record fails to teach or suggest alone, or in the group-common downlink control information message comprises a configured grant index, a configured grant 
group index, a priority level, or a combination thereof for the power control parameter, and the transmit power for transmitting the message is determined based at least in part on the configured grant index, the configured grant group index, the priority level, or the combination thereof.

Regarding claim 20, the prior art of record fails to teach or suggest alone, or in combination the instructions to determine the transmit power for transmitting the message further are executable by the 
processor to cause the apparatus to: determine a baseline transmit power based at least in part on the initial power configuration for the configured grant;  determine a power adjustment value based at least in part on the power control parameter received in the group-common downlink control information message;  and apply the power adjustment value to the baseline transmit power to obtain the transmit power for transmitting the message. 

 	Regarding claim 24, the prior art of record fails to teach or suggest alone, or in combination receiving the group-common downlink control information message comprising the power control parameter and receiving the indication that the power control parameter is associated with the configured grant, and the instructions are further executable by the processor to cause the apparatus to: receive multiple group-common downlink control information messages comprising different power control parameters;  determine multiple radio network temporary identifiers corresponding to the 
multiple group-common downlink control information messages;  and determine the power control parameter is associated with the configured grant based at least in part on a group-common radio network temporary identifier corresponding to the group-common downlink control information message comprising the power control parameter associated with the configured grant, wherein the 
group-common radio network temporary identifier is one of the multiple radio network temporary identifiers. 
 
Regarding claim 26, the prior art of record fails to teach or suggest alone, or in combination the group-common downlink control information message comprises a second power control parameter, and the instructions are further executable by the processor to cause the apparatus to: receive, from the base station, a second configured grant for transmission of a second message by the UE;  receive, from the base station, a second indication that the second power control parameter is associated with the second configured grant;  and determine a second transmit power for transmitting the second message associated with the second configured grant based at least in part on the second power control parameter.

5.	Claims 12-16, 18, 27-30 are allowed.
6.	The following is a statement of reasons for the indication of allowable subject matter:  (see applicant’s remarks including allowable subject matter mailed 12/20/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648